Citation Nr: 0418135	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  95-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a cyst of the left 
wrist secondary to service-connected traumatic arthritis of 
the right shoulder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine condition.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, currently rated as 30 
percent disabled.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March to May 1978.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Washington, D.C., Regional Office (RO).

A close review of the procedural history of this case reveals 
several problems in its development, some of which require 
referral to the RO for action outside the scope of the 
instant appeal, and another which requires remand for action 
within the scope of the instant appeal.

In September 1996, the veteran claimed entitlement to a total 
rating on the basis of individual unemployability due to 
service- connected disability (TDIU).  VA adjudicated other 
claims in an October 1996 rating decision but did not address 
entitlement to a TDIU.  When VA notified the veteran of the 
October 1996 rating decision in an October 30, 1996, letter 
it did not mention TDIU.  In December 1996, VA again 
adjudicated other claims, deferring adjudication of the TDIU 
claim.  The January 8, 1997, notice letter informed the 
veteran of the adjudications and of the deferral of his TDIU 
claim.  VA finally adjudicated the TDIU claim in March 1997 
and by letter of March 10, 1997, notified the veteran of the 
denial of TDIU.

In April 1997, the veteran filed a notice of disagreement 
(NOD) with the October 1996 rating decision.  While the text 
in the body of the NOD referred to the March 8, 1997, rating 
decision, it did not express disagreement with the denial of 
TDIU.  

In May 1997, the veteran filed an NOD responding to "your 
notice dated January 8, 1997, . . . ," which had stated that  
the TDIU claim was deferred.  However, as it was filed after 
the RO issued a decision on the issue of TDIU, the Board will 
overlook the error in date made by the veteran and accept his 
statement of May 1997 as a NOD with the denial of TDIU.  The 
Board notes that a supplemental statement of the case (SSOC) 
referring to the TDIU issue was issued to the veteran in 
December 7, 2001.  This action is not sufficient under 
38 C.F.R. § 19.31(a) which states that in no case will a SSOC 
be used to announce decisions by VA on issues not previously 
addressed in the SOC.  As a the Board finds that a timely-
filed notice of disagreement has been submitted in this case 
under 38 C.F.R. §§ 20.201, 20.202, 20.301; and because a 
statement of the case has not yet been issued, the remand 
action set forth below is necessary.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

The veteran filed a claim for an increased rating for his 
right shoulder disability in February 1989.  VA denied the 
claim in a May 1989 rating action and notified him of the 
denial and of his appellate rights by letter of June 5, 1989.  
In November 1990, the veteran again filed a claim for 
increased rating.  VA denied the claim in November 1989 and 
notified the veteran of the denial and of his appellate 
rights by letter of December 12, 1990.  In January 1991, the 
veteran submitted a notice of disagreement (NOD) with the 
decision in January 1991.  VA issued a statement of the case 
on February 21, 1991.  In March 1991 the veteran submitted a 
statement indicating his disagreement with the decision.  VA 
took another rating action in October 1991 and issued a 
supplemental statement of the case (SSOC) in November 1991.

The increased rating for traumatic arthritis of the right 
shoulder, service connection for a cervical spine condition, 
and secondary service connection for a cyst of the left wrist 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA denied service connection for a cervical spine (neck) 
injury in December 1978 and notified the veteran of the 
decision and of his appellate rights by letter of January 12, 
1979.

2.  The veteran did not appeal from the December 1978 rating 
decision.

3.  A VA examination report of May 2000 opined that the 
veteran probably sustained a cervical spine injury in 
service, and that there is probably a relationship between 
that injury and current cervical spine disability.

4.  The May 2000 VA examination report is new, material to 
the matter to be decided, and so significant that the claim 
for service connection for a cervical spine condition must be 
reopened and reviewed to decide the claim fairly.


CONCLUSION OF LAW

1.  The December 1978 denial of service connection for a 
cervical spine (neck) condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a cervical spine (neck) 
condition has been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1978, VA denied service connection for a neck 
injury, because the service medical records were negative for 
a neck injury.  A November 1978 VA orthopedic examination 
found ossification of cervical ligaments at C-5 and C-6, but 
no evidence of compression fracture or significant disc space 
narrowing.

The RO notified the veteran of the decision and of his 
appellate rights in a letter of January 12, 1979.  The letter 
is not of record, but an administrative form, VA Form 20-822a 
(Control Document and Award Letter) shows the RO sent the 
veteran VA Form letter 6782, a notice of disposition of a 
rating action and of appellate rights, with a copy to the 
veteran's representative.  Presuming the regular performance 
of administrative duties by the VA officer who made a record 
of mailing the letter, Mindenhall v. Brown, 7 Vet. App. 271 
(1994), the Board presumes the letter was mailed as indicated 
and bore notice of the disposition of the December 1978 
rating decision.  No evidence of record indicates otherwise.

When the RO denied the veteran's claim for service connection 
for a neck injury, and the veteran did not appeal within one 
year of the date of the letter notifying him of the denial, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160(d) (2002); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).    [This claim to reopen was already pending on 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1978 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since December 1978 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

In June 1996, the veteran sought to reopen the claim for 
service connection for a cervical spine injury or condition.  
This is essentially the same claim that VA denied in December 
1978, whether characterized as residuals of a neck injury or 
as a cervical spine condition.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).

The veteran has submitted numerous statements asserting that 
he sustained injury of his neck at the time he sustained the 
injury that caused his service-connected right shoulder 
disability.  He testified to that effect in January 2004 
hearing testimony.  The assertion of neck injury in service 
is new.  It was not of record in December 1978.  To the 
contrary, the veteran reported to the November VA examiner 
that he had injured his neck at work in September 1978.  The 
November 1978 examiner did not opine about the etiology of 
the x-ray findings of ligamentous injury.

In May 2000, the veteran provided history to a VA examiner.  
This history is presumed true for the purposes of deciding 
whether it and the medical opinion that relied upon it are 
new and material.  Justus, 3 Vet. App. 510.  The examiner 
noted review of the veteran's claims file and opined about 
the possibility that the veteran sustained a neck injury in 
the incident in service in which he injured his right 
shoulder.  The examiner further opined about the probability 
that a neck injury would have been overlooked in light of the 
severity of the shoulder injury at the time.  This opinion is 
likewise deemed credible and probative for the purpose of 
determining whether it is new and material.  It provides new 
information about the circumstances of the incurrence of the 
claimed disability.

The veteran's testimony together with the opinion of the May 
2000 VA orthopedic examiner meet both the regulatory 
definition of new and material evidence, 38 C.F.R. § 3.156(a) 
(2001), and the quality of new and material evidence set 
forth in Hodge, 155 F.3d at 1363.  Consequently, the claim 
must be reopened and reviewed in its entirety.  38 U.S.C.A. 
§ 5108 (West 2002).

The Board cannot reach the merits of the case at this time 
without prejudice to the veteran.  VA has not discharged its 
duties of notice and assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Because the veteran's claim was filed prior to 
August 29, 2001, VA's duties under the VCAA and its 
implementing regulation were limited to providing notice of 
information and evidence necessary to substantiate the claim 
to reopen, i.e., regarding new and material evidence.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (effective and applicable 
dates of 38 C.F.R. § 3.159).  Whereas this decision reaches a 
partial allowance of the benefit sought, reopening the claim, 
there was no prejudice to reaching this decision without 
correcting the failure to provide notice to the extent it was 
required.  It would, however, prejudice the veteran's case to 
proceed without affording proper notice and additional 
assistance as discussed in the REMAND below.


ORDER

Whereas new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
condition, the claim is reopened, and to that extent the 
appeal is granted.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), redefined VA's obligations to notify 
a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  No 
document of record in this case discharges VA's notice 
obligations under the VCAA as to any issue on appeal.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).


The VA examination report of May 2000 requires clarification.  
Although the examiner reported that he reviewed the claims 
file, it appears the examiner was not aware of the veteran's 
September 1978, post-service neck injury, nor did the veteran 
tell him of it.  The claims file reveals the veteran had 
treatment by a Dr. Joller (see incomplete report of M. 
Joller, M.D., Nov. 18, 1979).  The U.S. Department of Labor 
Case Number is of record on a Compensation Order of March 
1981.  VA should obtain all related medical records.  As 
these were prepared in the context of a federal Workers' 
Compensation settlement, they are presumably federal records 
that VA does not need the veteran's authorization to obtain.  
38 U.S.C.A. § 5106 (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2003).  The presumption of credibility and probative value 
accorded evidence to determine if it is new and material does 
not attach once the claim is reopened.  Justus, 3 Vet. App. 
510.  Resolution of the veteran's claim requires a physician 
well informed of his complete history, who provides a well-
informed opinion whether there is a nexus between the 
veteran's current disability and his military service examine 
him.  

The medical opinion about the relationship between the 
veteran's left wrist and his right shoulder expressed in the 
July 1997 VA examination requires further elaboration.  
Judicial interpretation of the regulation that authorizes 
secondary service connection defines "additional disability 
proximately due to or the result of a service-connected 
disease or injury," 38 C.F.R. § 3.310(a) (2003) as including 
that increment of disability that results when a service-
connected disability aggravates a condition that it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).  It is 
unclear whether the July 1997 examiner's statement that the 
left wrist cyst is unrelated to the service-connected right 
shoulder meant that the right shoulder did not aggravate the 
condition, or only that the right shoulder did not cause the 
left wrist condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Adequate notice in this 
case will address the information and 
evidence necessary to substantiate a 
claim for direct service connection for a 
cervical spine condition; to substantiate 
a claim for secondary service connection, 
including the distinction between 
disability caused by versus aggravated by 
service-connected disability, see Allen 
v. Brown, 7 Vet. App. 439 (1995); and to 
substantiate a claim for increased rating 
of the right shoulder under Diagnostic 
Code 5201.

2.  Request complete medical and 
administrative records for Case No. 
132725 from U.S. Dept. of Labor, 
Employments Standards Administration, 
Office of Workers' Compensation Programs, 
40th Compensation District (March 1981).

3.  Schedule the veteran for VA 
orthopedic examination, including any 
indicated tests or studies, to diagnose 
current cervical spine pathology.  
Provide the examiner with the claims 
file.  The examiner must review the 
claims file and provide an opinion on the 
following points:  (1) Whether there is a 
less than, equal to, or greater than 50 
percent probability that veteran 
sustained a cervical spine or other neck 
injury in service.  (2) If it is at least 
as likely as not that the veteran 
sustained a cervical spine or other neck 
injury in service, whether it is less 
than, equal to, or greater than 50 
percent probable that current cervical 
spine or other neck pathology is related 
to that injury.

4.  Schedule the veteran for a VA 
examination of his left wrist and right 
shoulder, including any indicated tests 
or studies to accomplish the following:

?	Left wrist: (1) Diagnose current 
pathology, including cyst if present 
(see September 1997 VA examination 
report); and (2) provide an opinion 
whether there is a less than, equal 
to, or greater than 50 percent 
probability that the right shoulder 
pathology caused or aggravates any 
current left wrist condition.  
Provide the examiner with the claims 
file for review in conjunction with 
the examination.

?	Right shoulder: (1) Evaluate the 
severity of traumatic arthritis, 
including all residual limitation of 
motion, excessive motion, weakened 
movement, excess fatigability, and 
incoordination; (2) determine 
through clinical interview and 
review of the claims file whether 
the veteran has periodic flare-ups 
of disabling symptoms, and if so, 
provide an opinion of the amount of 
additional loss of range of motion 
or amount of other disabling 
function during flare-ups and report 
the cause of such periodic increases 
in functional impairment.  Provide 
the examiner with the claims file 
for review in conjunction with the 
examination.

5.  Provide the veteran with an SOC on 
the issue of TDIU.  38 C.F.R. §§ 19.29, 
19.30 (2003); Manlincon v. West, 12 Vet. 
App. 238 (1999).  The SOC should set 
forth the procedural history of TDIU 
claim, see above discussion, and notify 
the veteran that he must perfect his 
appeal to obtain appellate review and how 
to do so.  NOTE: the decision on this 
claim may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).

6.  Readjudicate de novo the claims for 
service connection for a cervical spine 
condition and for service connection for 
a cyst of the left wrist secondary to the 
service-connected right shoulder 
disability.  If either claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



